DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are pending and examined.  The instant claims 1-19 appear to be similar to those filed on February 11, 2019, in application serial no. 16/272,108.  For consistency and where applicable, the non-final rejection to those claims is set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanghvi et al. (WO 2004/091623 A1; cited in IDS) in view of Flora et al. (Int. J. Environ. Res. Public Health, 2010, 7, pp.2745-2788).
Sanghvi teaches a pharmaceutical formulation of the opioid methylnaltrexone whereby stability is enhanced and degradation is reduced (p.2, l.4-6) for concentrations at 1.0 mg/mL to 50.0 mg/mL (p.4, l.7).  Sanghvi teaches the formulation to include in any combination a chelating agent, a buffering agent, an anti-oxidant, a cryoprotecting agent, an isotonicity agent and an opioid (p.2, l.7-9).  Sanghvi teaches a formulation embodiment that includes sodium 
With regard to claim 20, the claimed compositions are effective to completely ameliorate or prevent conditions association with activation of endogenous opioid receptors, including a number of listed conditions, including treatment of constipation, and other gastrointestinal conditions, among others. See p17, lines 10-21.
Flora teaches about chelation therapy in medical treatment for reducing the toxic effects metals (abs). Flora teaches about the most commonly used chelating agent of calcium disodium ethylenediamine tetraacetic acid (CaNa2EDTA), a derivative of EDTA, and teaches a brief history of its use (p.2751, Section 3.1).  Flora teaches how EDTA was introduced as the sodium salt led to hypocalcaemia with the risk of tetany (characterized by muscle spasms due to low calcium) due to the formation of its calcium complex (p.2751, para.3). Flora teaches that CaNa2EDTA was introduced to overcome that hazard where calcium is complexed and when a 
While the prior art does not explicitly disclose the instant formulation, a skilled artisan would glean from the prior art to arrive at the instant formulation utilizes where the critical component for stability is the citrate buffering agent maintaining a pH between 2 and 6, which overlaps the claimed pH range.  The prior art essentially teaches the same components as the instant formulation where Flora provides teaching for one benefiting from the addition of a complement to safe guard against losing calcium.  One of ordinary skill would readily optimize a formulation for injectable opioids utilizing the components as taught by Sanghvi (isotonic agent, citrate buffering agent, chelating agent and water) where the critical component of a citrate buffer to adjust the pH between 2 and 6 for the claimed dosing of an opioid having the reasonable expectation of success in reducing degradation products and increasing stability.  At the time of invention it is prima facie obvious to incorporate the instantly claimed components in combination for a pharmaceutical opioid formulation.
Sanghvi teaches the formulation is applied to morphine and derivatives, further teaching the claimed components in overlapping amounts of opioid and a formulation that has an overlapping pH range. Flora provides the teaching of the addition of a complement for preventing hypocalcaemia. Therefore the instant limitations and the invention as a whole remains prima facie obvious.
Sanghvi teaches the opioid formulation to be stable for at least 6 months at temperatures of 30oC or less.  Sanghvi further teaches the formulation to be stable at 12 months and 24 months.  Sanghvi provides teaching well in the scope of the instantly claimed limitations.  The prima facie obvious.
Sanghvi teaches kit preparations of the opioid formulation that comprises storage in a vial.  Sanghvi teaches that any container "…may be sparged to eliminate oxygen or purged with nitrogen.” (p.18, l.16).  Sanghvi further teaches an embodiment in Figure 3 where the vials are placed in a secondary container.  One of ordinary skill would gleam from the teaching of Sanghvi to generate the instant formulation and utilize a kit preparation that includes a container such as a vial and construe the teaching to reasonably store composition in a glass container.  The invention as a whole remains prima facie obvious with the incorporation of the instant limitation.
As stated supra, Sanghvi teaches an injection formulation for opioids, where morphine is a taught embodiment.  The instant limitation is met by the art of Sanghvi therefore the invention as a whole remains prima facie obvious over Sanghvi and Flora.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 1-42 of U.S. Patent No. 9,072,781 B2; and product claims 1-46 of U.S. Patent No. 10,213,424 B2; and 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over method claims 1-26 of U.S. Patent No. 9,192,608 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because each disclosure sets out to claim a morphine formulation or its express utility. Each disclosure requires the same overall composition of a morphine (or derivative), isotonic agent, buffering agent, chelating agent, complement to chelating agent and water where the stability provides limited impurities under the same storage conditions and the molar ratio of morphine to buffering agent is about 0.4 to about 1.3. Patent ‘608 claims the established utility of treating pain with the claimed composition. Therefore each disclosure are obvious variants.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628